DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0137025 to Sapul (hereinafter “Sapul”) and further in view of US Pat. No. 11308228 to Tian (hereinafter “Tian”).

As to Claim 1, Sapul discloses a method, comprising: 
receiving, at a first device, a request to join a call with a second device, the request including a plurality of components of a uniform resource locator (URL) (Paragraph [0024] of Sapul discloses the creation of the alphanumeric name (10) is possibly for the purpose of making it easy for the provisioner (2) to contact the destination device (4) through the call link (8), or to share the same link to third parties who may benefit from other modes of communicating with the destination device (4) through a web-browser enabled device); 
[assembling], by the first device, the URL using the plurality of components for the URL (Paragraph [0028] of Sapul discloses when a caller (6) opens the call link (8) generated by the name generator server (16) through an Internet browser, the Internet will forward this call link (8) to the call name server (14), and the call name server (14) will parse this call link (8) to determine the destination device (4) based on the defined encoding name to the domain name); and 
joining the call, by the first device, using the assembled URL (Paragraph [0041] of Sapul discloses establish a call to the destination end device).
	Sapul does not explicitly disclose assembling.  
	However, Tian discloses this.  Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine URL providing system as disclosed by Sapul, with appending to the URL as disclosed by Tian.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Sapul and Tian are directed toward URL providing systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Sapul-Tian disclose the method of claim 1, wherein assembling the URL comprises assembling the URL based on verifying, by the first device, that the plurality of components include one or more expected components for the URL, the method further comprising: receiving, at the first device, an additional request including an additional plurality of components of an additional uniform resource locator (URL); and not assembling the additional URL based on determining that the additional plurality of components do not include one or more expected components for the additional URL (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540).

As to Claim 3, Sapul-Tian disclose the method of claim 1, further comprising determining, by the first device, whether content of at least one of the plurality of components for the URL is valid (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540).

As to Claim 4, Sapul-Tian disclose the method of claim 1, further comprising, encoding, by the first device, at least one the components for the URL to produce at least one encoded component, wherein the at least one encoded component is included in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 5, Sapul-Tian disclose the method of claim 1, further comprising, assembling, by the first device, the URL by: obtaining a domain for the URL; and including the domain in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 6, Sapul-Tian disclose the method of claim 1, wherein the call is an audio call or a video call (Paragraph [0016] of Sapul discloses the destination device (4) is any callable telephone, mobile number or SIP account).

As to Claim 7, Sapul-Tian disclose the method of claim 1, further comprising: attempting, by the first device, to connect to the call with a browser using the assembled URL (Paragraph [0041] of Sapul discloses establish a call to the destination end device); and joining, by the first device, the call using the assembled URL without providing a key included in the plurality of components to a server corresponding to the URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 8, Sapul-Tian disclose the method of claim 7, further comprising signing, by the first device using the key, a request-to-join message from the first device to the second device, wherein the second device is an initiating device of the call (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 9, Sapul discloses an electronic device, comprising: a memory; and one or more processors configured to: 
receive a request to join a call with an other electronic device, the request including a plurality of components of a uniform resource locator (URL) (Paragraph [0024] of Sapul discloses the creation of the alphanumeric name (10) is possibly for the purpose of making it easy for the provisioner (2) to contact the destination device (4) through the call link (8), or to share the same link to third parties who may benefit from other modes of communicating with the destination device (4) through a web-browser enabled device); 
[assemble] the URL using the plurality of components for the URL (Paragraph [0028] of Sapul discloses when a caller (6) opens the call link (8) generated by the name generator server (16) through an Internet browser, the Internet will forward this call link (8) to the call name server (14), and the call name server (14) will parse this call link (8) to determine the destination device (4) based on the defined encoding name to the domain name); and 
join the call using the assembled URL (Paragraph [0041] of Sapul discloses establish a call to the destination end device).
Sapul does not explicitly disclose assemble.  
	However, Tian discloses this.  Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 10, Sapul-Tian disclose the electronic device of claim 9, wherein the one or more processors are configured to assemble the URL based on verifying that the plurality of components include one or more expected components for the URL, and are further configured to: receive an additional request including an additional plurality of components of an additional uniform resource locator (URL); and not assemble the additional URL based on determining that the additional plurality of components do not include one or more expected components for the additional URL (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540).

As to Claim 11, Sapul-Tian disclose the electronic device of claim 9, wherein the one or more processors are further configured to determine whether content of at least one of the plurality of components for the URL is valid (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540).

As to Claim 12, Sapul-Tian disclose the electronic device of claim 9, wherein the one or more processors are further configured to encode at least one the components for the URL to produce at least one encoded component, wherein the at least one encoded component is included in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 13, Sapul-Tian disclose the electronic device of claim 9, wherein the one or more processors are further configured to assemble the URL by: obtaining a domain for the URL; and including the domain in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 14, Sapul-Tian disclose the electronic device of claim 9, wherein the call is an audio call or a video call (Paragraph [0016] of Sapul discloses the destination device (4) is any callable telephone, mobile number or SIP account).

As to Claim 15, Sapul-Tian disclose the electronic device of claim 9, wherein the one or more processors are further configured to: attempt to connect to the call with a browser using the assembled URL (Paragraph [0041] of Sapul discloses establish a call to the destination end device); and join the call using the assembled URL without providing a key included in the plurality of components to a server corresponding to the URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 16, Sapul-Tian disclose the electronic device of claim 15, wherein the one or more processors are further configured to sign, using the key, a request-to-join message to the other electronic device, wherein the other electronic device is an initiating device of the call (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 17, Sapul discloses a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations, comprising: receiving, at a first device, a request to join a call with a second device, the request including a plurality of components of a uniform resource locator (URL) (Paragraph [0024] of Sapul discloses the creation of the alphanumeric name (10) is possibly for the purpose of making it easy for the provisioner (2) to contact the destination device (4) through the call link (8), or to share the same link to third parties who may benefit from other modes of communicating with the destination device (4) through a web-browser enabled device); 
[assembling], by the first device, the URL using the plurality of components for the URL (Paragraph [0028] of Sapul discloses when a caller (6) opens the call link (8) generated by the name generator server (16) through an Internet browser, the Internet will forward this call link (8) to the call name server (14), and the call name server (14) will parse this call link (8) to determine the destination device (4) based on the defined encoding name to the domain name); and 
joining the call, by the first device, using the assembled URL (Paragraph [0041] of Sapul discloses establish a call to the destination end device).
Sapul does not explicitly disclose assembling.  
	However, Tian discloses this.  Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 18, Sapul-Tian disclose the non-transitory computer-readable medium of claim 17, wherein assembling the URL comprises assembling the URL based on verifying, by the first device, that the plurality of components include one or more expected components for the URL, the operations further comprising: receiving, at the first device, an additional request including an additional plurality of components of an additional uniform resource locator (URL); and not assembling the additional URL based on determining that the additional plurality of components do not include one or more expected components for the additional URL (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540).

As to Claim 19, Sapul-Tian disclose the non-transitory computer-readable medium of claim 17, the operations further comprising: determining, by the first device, whether content of at least one of the plurality of components for the URL is valid (Column 16 lines 50-55 of Tian disclose verify the digital signature of the signed content sharing data package 540); and encoding, by the first device, the at least one the components for the URL to produce at least one encoded component, wherein the at least one encoded component is included in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

As to Claim 20, Sapul-Tian disclose the non-transitory computer-readable medium of claim 17, wherein assembling, by the first device, the URL, comprises: obtaining a domain for the URL; and including the domain in the assembled URL (Column 1 lines 35-50 of Tian disclose stores the public key of the receiving user in a database and associates it with the generated URL. The URL is then sent to the receiving user by the first user via the messaging app. The receiving user generates a signature for the URL using a private key corresponding to the public key provided to the third-party content provider. When the link is selected by the receiving user, the signature is appended as an argument to the URL and sent to the third-party. The third-party verifies the signature using the receiving user's public key, and grants access to the content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448